DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 4/6/2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-6, and 12 recite the phrase “brilliant powder”.  It is not clear if all powders encompassed by the recited species are considered to meet the limitation of a “brilliant powder”, or if there is another physical aspect that must be present for a powder to be considered “brilliant”.  Claim scope cannot depend solely on the unrestrained, Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005).  Specifically in the instant claims, it is unclear what objected standard must be met in order to meet the scope of the term “brilliant”.  It is suggested that Applicant delete the term “brilliant” and simply recite the species of powders currently recited by the instant claim.  For purposes of examination, all powders which meet the limitations of the species recited will be interpreted as meeting the limitation of a “brilliant powder”.
Claim 1 recites “…at least one metal oxide selected from the group consisting of….an Prussian blue.”  However, Prussian blue is Fe4(FeCN)6]3 which is not a metal oxide.  While Applicant is entitled to be their own lexicographer, the specification must clearly forth a definition of the term that is different from its ordinary and customary meaning.  In the instant case, Applicant has not defined Prussian blue as a metal oxide and the claim is thus rendered indefinite.
Claim 5 recites “…or a metal oxide” and also recites “the metal oxide comprises 12.5 to 1000 parts….”.  Claim 1, from which claim 5 depends, requires a species of “at least one metal oxide selected from the group of…” as part of the base composition.  In claim 5, it is not clear if “the metal oxide” in the sixth line is referencing the metal oxide associated with the glass powder or if “the metal oxide” is referencing the metal oxide recited by claim 1.  Further, the claim recites “per 100 parts by mass of the total of the glass powder coated with a metal or a metal oxide, and the aluminum powder.”  However, the claim requires “at least one selected from” a group which includes three species (glass powder coated with a metal, glass powder coated with a metal oxide, and an aluminum powder).  The final recitation of “per 100 parts by mass of the total of the glass powder 
Claim 6 recites “the metal oxide comprises 100 to 600 parts by mass of the Prussian blue”. However, Prussian blue is Fe4(FeCN)6]3 which is not a metal oxide.  While Applicant is entitled to be their own lexicographer, the specification must clearly forth a definition of the term that is different from its ordinary and customary meaning.  In the instant case, Applicant has not defined Prussian blue as a metal oxide and the claim is thus rendered indefinite.
Claim 12 recites “wherein a total amount of the brilliant powder and the water-soluble dispersant is 0.5 to 20% by mass based on a total amount of the cosmetic.”  It is not clear if the “total amount” refers to each species individually (i.e. 0.5 to 20% by mass of the brilliant powder AND 0.5 to 20% by mass of the water-soluble dispersant) or if the “total amount” refers to the sum of both species (i.e. wherein the brilliant powder and the water-soluble dispersant combined are 0.5 to 20% by mass based on a total amount of the cosmetic).  Thus, a person of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claim.  For purposes of examination, the claim will be interpreted as the amount referring to each species individually. 
Claims 2, 8-11, and 13-15 are rejected for depending on an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2019/0298034).
Nakamura et al. teaches a cosmetic applicator having an applying part at the tip end and a container containing liquid cosmetic to be applied through the applying part (see abstract).  Nakamura et al. teaches that the applicator is an eyeliner or an eyebrow liner (see [0001]). Nakamura et al. teaches that the composition includes at least a dye or an inorganic pigment (see [0077]).   Nakamura et al. teaches that the inorganic 8–10Al6Si6O24S2-4 which broadly reads on an aluminum powder), titanium black, Prussian blue, or titanium oxide (see [0078]).Nakamura et al. teaches a liquid cosmetic with water-soluble dyes, pigments, including carbon black and Bengal red, dispersants, including Beheneth-30 and sodium polyaspartate, and an acrylates copolymer (i.e. a water soluble dispersant, see [0094]).  
Nakamura et al. does not teach at least one powder selected from the group consisting of a glass powder coated with a metal or a metal oxide, an aluminum powder, and a resin film powder coated with a metal with sufficient specificity to anticipate.
However, regarding claim 1, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Bengal red and carbon black taught by Nakamura et al. with ultramarine (i.e. sulfur-containing sodium-silicate, Na8–10Al6Si6O24S2-4 which broadly reads on an aluminum powder) and black iron oxide or yellow iron oxide.  One would be motivated do to so with a reasonable expectation of success as Nakamura et al. teaches that both can be successfully utilized as inorganic pigments in the composition.  The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Regarding claim 2, Nakamura et al. teaches an acrylates copolymer (see [0094]) and also generally teaches an emulsion of a homopolymer or copolymer containing as a 
Regarding claim 5, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to manipulate the amount of ultramarine and black iron oxide or yellow iron oxide as taught by Nakamura et al. by routine experimentation, in order to optimize the desired color of the resultant composition.
Regarding claim 7, Nakamura et al. teaches the viscosity at a temperature of 25°C is in a range of 1.5 mPa·s to 70 mPa·s (see [0080]).  Nakamura et al. specifically teaches an example where the viscosity at 25° C. is 22 mPa·s (see [0094]).
Regarding claim 8, Nakamura et al. teaches 0.08% sodium polyaspartate and 8.4% acrylates copolymer (see [0094]), which reads on a ratio of sodium polyaspartate to water-soluble dispersant of 0.09:10.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect a ratio of 0.09:10 to have the same properties as 0.06:10.
Regarding claim 9, Nakamura et al. teaches an acrylates copolymer (see [0094]) and also generally teaches an emulsion of a homopolymer or copolymer containing as a raw material monomer one or two or more compounds selected from acrylic acid, methacrylic acid, or (C1 to C4 and C8) alkyl esters of those (see [0077]).
Regarding claim 10, Nakamura et al. teaches 8.4wt% acrylates copolymer (see [0094]). Nakamura et al. also generally teaches 5 wt % to 35 wt % of a coating film forming 
Regarding claim 11, Nakamura et al. teaches carbon black (see [0094]).
Regarding claim 12, Nakamura et al. teaches 0.001 wt % to 30.0 wt % of at least a dye or an inorganic pigment and 5 wt % to 35 wt % of a coating film forming agent (see [0077]). Nakamura et al. teaches an example with 5.16% pigments and dyes and 8.4% acrylates copolymer (i.e. the water-soluble dispersant, see [0094]).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Note the interpretation set forth above in the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Regarding claims 13-15, Nakamura et al. teaches a cosmetic applicator with a an applying part at a tip end, a containing part, and a liquid cosmetic contained in the containing part, the liquid cosmetic being applied through the applying part (see [0009]). Nakamura et al. teaches that a tip-most portion of the applying part formed by bundling a large number of fine fibers is formed (see [0010]).  As shown in Figure 1, the tip (22) taught by Nakamura et al. can reasonably be considered a brush or felt tip:
    PNG
    media_image1.png
    458
    504
    media_image1.png
    Greyscale
Further, while Nakamura et al. does not specifically use the term “automatic pen”, Nakamura et al. teaches a liquid cosmetic in the cosmetic applicator shown in Figure 1, which reasonably reads on an automatic pen.  Nakamura et al. teaches an eyeliner (see [0001]).

Claims 1-5, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2019/0298034) in view of Sakuma et al. (US 2012/0276178).
The teachings of Nakamura et al. have been set forth above.
Nakamura et al. does not teach 0.3 to 5% by mass sodium polyasparate.
Sakuma et al. teaches aqueous cosmetics with titanium oxide (see abstract).  Sakuma et al. teaches compositions with up to 1.25% by weight of sodium polyasparate (see Table 2).
Regarding claim 3, it would have been obvious to a person of ordinary skill in the 
Regarding claim 4, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize up to 1.25% by mass sodium polyasparate as taught by Sakuma et al. in the composition of Nakamura et al.  One would be motivated to do so with a reasonable expectation of success as Sakuma et al. teaches that it is known in the cosmetics art to utilize sodium polyasparate in aqueous cosmetics at up to 1.25% by mass.  Utilizing 1.25% sodium polyasparate, 8.4wt% acrylates copolymer, and 0.001 wt % to 30.0 wt % of at least a dye or an inorganic pigment reads on the claimed parts by mass.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 1, 2, and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2019/0298034) in view of Nagano (JP2007153744, cited on IDS filed 4/6/2020).
The teachings of Nakamura et al. have been set forth above.

Nagano teaches a water-based eyeliner composition which contains carbon black and an alkyl acrylate copolymer emulsion (see abstract).  Nagano teaches that emulsifier type eye liners prevent the precipitation of glittering pigments. Nagano teaches that the composition includes a glitter pigment, and teaches that the glitter pigment can be selected from a group which includes metal coated glass powder, titanium oxide coated glass powder, polyethylene terephthalate / aluminum / epoxy laminated powder (i.e. a resin film powder coated with a metal), polyethylene terephthalate / silver / epoxy laminated powder (i.e. a resin film powder coated with a metal), polyethylene terephthalate / polyolefin laminated film powder, and polyethylene terephthalate / polymethyl methacrylate laminated film powder. Nagano teaches that the glitter pigment can be present in an amount of 0.01 to 10% by weight of the cosmetic. Nagano teaches the alkyl acrylate copolymer emulsion can be methacrylic acid based, and is present at 0.1 to 40% by weight of the cosmetic. Nagano teaches that inorganic powders, glitter powders, organic powders, pigment powders, composite powders and the like can be mentioned, and one kind or a combination of two or more kinds can be used.
Regarding claim 6, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a resin film powder coated with a metal as taught by Nagano in the composition of Nakamura et al.  One would be motivated to do so with a reasonable expectation of success as Nagano teaches a similar eyeliner composition with a glitter pigment, and teaches that resin film powder coated with metal particles can be successfully used.  Regarding the amount of resin film powder to the amount of Prussian blue, one skilled in the art would be motivated to .

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Travkina et al. (US 2009/0087397) teaches mascara compositions which contain pigments, polyvinylpyrrolidone, acrylates copolymer, and sodium polyaspartate (see Example 2 and 3).  
Aota (US 2005/0002881) teaches a pigment dispersion for a cosmetic, including for pen eyeliner (see [0004]), which comprises black iron oxide, red iron oxide and Iron Blue (see abstract).  Aota that using polyaspartic acid and/or its salts as anionic type dispersing agent, compared to when other anionic type dispersing agent is used, the viscosity of the dispersion system drops strikingly, allowing for a good dispersion is possible even with high concentration of pigment, therefore color density of ink of the writing line increases (see [0026]). Aota teaches examples with various pigments and sodium polyaspartate (see [0049]).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Melissa L Fisher/Primary Examiner, Art Unit 1611